FILED
                            NOT FOR PUBLICATION                             JAN 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50409

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00851-PSG

  v.
                                                 MEMORANDUM *
JESUS LIZARRAGA MORENO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Philip S. Gutierrez, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Jesus Lizarraga Moreno appeals from his guilty-plea convictions and 240-

month sentence for distribution of methamphetamine, being a prohibited person in

possession of a firearm, and being an illegal alien found in the United States

following deportation, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii), 18

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 922(g), and 8 U.S.C. § 1326(a), respectively, with an enhancement for a

prior conviction under 21 U.S.C. § 851(a)(1). Pursuant to Anders v. California,

386 U.S. 738 (1967), Moreno’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Moreno with the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      Moreno waived his right to appeal his sentence with the exception of

nonstandard conditions of supervised release. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81 (1988), discloses no

arguable grounds for relief as to the defendant’s conviction and indicates that the

appeal waiver is operative. Accordingly, we dismiss the appeal of the sentence in

part. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000). With

regard to the nonstandard conditions of supervised release, our independent review

of the record disclosed no arguable grounds for relief on direct appeal, and we

affirm.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b). See United




                                           2                                     10-50409
States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference § 1326(b)).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED in part; DISMISSED in part; REMANDED to correct the

judgment.




                                        3                                  10-50409